People v Adams (2017 NY Slip Op 05158)





People v Adams


2017 NY Slip Op 05158


Decided on June 22, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2017

Sweeny, J.P., Mazzarelli, Andrias, Moskowitz, Gische, JJ.


4343 1222/10

[*1]The People of the State of New York, Respondent,
vBruce J. Adams, Defendant-Appellant.


Cardozo Criminal Appeals Clinic, New York (Stanley Neustadter of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered May 3, 2011, convicting defendant, after a jury trial, of two counts of criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of eight years, unanimously affirmed.
Defendant's challenge to the admission of hearsay at trial is unpreserved, and we decline to review it in the interest of justice. In any event, given the overwhelming evidence of defendant's guilt, any error in admitting the hearsay statement was harmless (see People v Crimmins , 36 NY2d 230 [1975]).
Defendant was not deprived of a fair trial by a summation comment by the prosecutor that invited the jury to speculate about matters not in evidence, because the court's extensive curative instructions, which were given at defendant's request, and which the jury is presumed to have followed, were sufficient to prevent any prejudice. Moreover, given the overwhelming evidence, any error was harmless.
Defendant's request, made after the trial prosecutor had already made his sentencing recommendation, to have the prosecutor recused from sentencing for alleged personal bias, was untimely and without merit. In any event, the only remedy sought by defendant on appeal is a reduction of sentence in the interest of justice. However, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 22, 2017
CLERK